       Case 7:21-cv-00104 Document 1 Filed on 03/23/21 in TXSD Page 1 of 5




                                   UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION


 EL GAVILAN INVESTMENTS, LLC,                             §§
      Plaintiff,                                          §§
                                                          §§
 v.                                                       §§     CIVIL ACTION NO. 7:21-cv-104
                                                          §§
 WESTCHESTER SURPLUS LINES                                §§
 INSURANCE COMPANY,                                       §§
      Defendant.                                          §§
                                  DEFENDANT’S NOTICE
                                  DEFENDANT'S NOTICE OF REMOVAL
                                                        REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Westchester Surplus Lines

Insurance Company ("WSLIC")
                  (“WSLIC”) files this Notice of Removal and respectfully shows that diversity

subject-matter jurisdiction exists and removal is timely.

                                                    I.
                                          REMOVAL IISS TIMELY
                                          REMOVAL      TIMELY

        1.         On February 22, 2021, Plaintiff filed its Original Petition in the matter styled El

Gavilan Investments, LLC v. Westchester
                            Westchester Surplus Lines Insurance Company, Cause No. C-0637-

21-F, in the 332nd Judicial District Court of Hidalgo County, Texas.

        2.         Pursuant to the return of service on file in the lawsuit, WSLIC's
                                                                             WSLIC’s registered agent

was served on March 1, 2021.

        3.         Under federal law, "notice
                                      “notice of removal of a civil action or proceeding shall be filed

within 30 days after the receipt by the defendant, through service or otherwise, of a copy of the

initial pleading setting forth the claim for relief upon which such action or proceeding is based . .

  .” 28 U.S.C. § 1446(b)(1).
. ."

        4.         WSLIC files this Notice of Removal within the thirty-day time period. See 28

U.S.C. § 1446(b). Accordingly, removal of this action is timely.


DEFENDANT’S NOTICE
DEFENDANT'S NOTICE OF R
                      REMOVAL
                        EMOVAL                                                             1
LEGAL\51455776\2
       Case 7:21-cv-00104 Document 1 Filed on 03/23/21 in TXSD Page 2 of 5




                                                 II.
                                      DIVERSITY OF C
                                      DIVERSITY    CITIZENSHIP
                                                     ITIZENSHIP

        5.         Removal is proper under 28 U.S.C. § 1332(a)(1) because there is currently

complete diversity of citizenship, and complete diversity existed on the date the state court case

was filed.

        6.         Plaintiff is a Texas limited liability company. Plaintiffs
                                                                   Plaintiff’s sole member is Felix

Trevino who is an individual and citizen of Alton, Texas. Mr. Trevino resides and is domiciled in

Alton, Texas. Therefore, Plaintiff is a citizen of the State of Texas.

        7.         Defendant WSLIC is an insurance company incorporated in the State of Georgia,

with its principal place of business in the Commonwealth of Pennsylvania. Therefore, WSLIC is

a citizen of the State of Georgia and the Commonwealth of Pennsylvania.

                                                 III.
                                           VENUE IS
                                           VENUE IS P
                                                    PROPER
                                                      ROPER

        8.         Venue is proper in the United States District Court for the Southern District of

Texas, McAllen Division, under 28 U.S.C. §§ 124 and 1446, since it is the district and division

within which such action is pending in state court.

                                                IV.
                                      AMOUNT IN C
                                      AMOUNT    CONTROVERSY
                                                  ONTROVERSY

        9.         Plaintiff’s suit arises out of a dispute regarding an insurance claim for property
                   Plaintiff's

damage caused by a storm. According to the petition, Plaintiff "seeks
                                                               “seeks monetary relief of over two-

hundred fifty thousand dollars ($250,000.00) and less than one-million dollars.” (Pl.’s Pet. ¶
                                                                       dollars." (Pl.'s      ¶ 48.)

Therefore, the amount in controversy exceeds the $75,000.00 threshold required to invoke this

Court’s jurisdiction. 28 U.S.C. § 1332(a).
Court's




DEFENDANT’S NOTICE
DEFENDANT'S NOTICE OF R
                      REMOVAL
                        EMOVAL                                                           2
LEGAL\51455776\2
         Case 7:21-cv-00104 Document 1 Filed on 03/23/21 in TXSD Page 3 of 5




                                              V.
                               REMOVAL IS
                               REMOVAL IS PROCEDURALLY C
                                          PROCEDURALLY CORRECT
                                                        ORRECT

         10.       Pursuant to 28 U.S.C. §1446(a) and Local Rule 81, attached hereto are the

following documents:

                   a. An index of all matters being filed (Exhibit A);

                   b. All executed process in the case (Exhibit B);

                   c. Pleadings asserting causes of action, e.g., petitions, counterclaims, cross

                      actions, third-party actions, interventions and all answers to such pleadings

                      (Exhibits C and D);

                   d. All orders signed by the state judge (none);

                   e. The docket report (Exhibit E); and

                   f. A list of all counsel of record, including addresses, telephone numbers and

                      parties represented (Exhibit F).

         11.       Pursuant to 28 U.S.C. §1446(d), promptly after WSLIC files this Notice, written

notice of the filing will be given to Plaintiff.

         12.       Pursuant to 28 U.S.C. §1446(d), promptly after WSLIC files this Notice of

Removal, a true and correct copy will be filed with the District Clerk of the Hidalgo County District

Court.

                                                 VI.
                                          R      R
                                          RELIEF REQUESTED
                                           ELIEF  EQUESTED

         13.       Because the amount in controversy exceeds $75,000.00 and complete diversity of

citizenship exists, this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 and the

action is properly removed pursuant to 28 U.S.C. § 1441.




DEFENDANT’S NOTICE
DEFENDANT'S NOTICE OF R
                      REMOVAL
                        EMOVAL                                                           3
LEGAL\51455776\2
       Case 7:21-cv-00104 Document 1 Filed on 03/23/21 in TXSD Page 4 of 5




        14.        Defendant WSLIC respectfully requests that the United States District Court for the

Southern District of Texas, McAllen Division, accept and file this Notice of Removal, assume

jurisdiction of this action, and issue all such further orders and processes as may be necessary.


                                                 Respectfully submitted:

                                                 By: /s/ Stephen Pate
                                                    Stephen Pate
                                                    Attorney-in-Charge
                                                    State Bar No. 15566500
                                                    spate@cozen.com
                                                    C
                                                    COZEN    O’CONNOR
                                                       OZEN O'CONNOR
                                                    LyondellBasell Tower
                                                    1221 McKinney, Suite 2900
                                                    Houston, Texas 77010
                                                    Telephone: (832) 214-3957
                                                    Telecopier: (832) 706-3423

                                                    -and-

                                                    Donnie M. Apodaca, II
                                                    State Bar No. 24082632
                                                    dapodaca@cozen.com
                                                    C
                                                    COZEN   O’CONNOR
                                                      OZEN O'CONNOR
                                                    1717 Main Street, Suite 3100
                                                    Dallas, Texas 75201-7335
                                                    Telephone: (214) 462-3000
                                                    Telecopier: (214) 462-3299

                                                 ATTORNEYS FOR WESTCHESTER
                                                 SURPLUS LINES INSURANCE COMPANY




DEFENDANT’S NOTICE
DEFENDANT'S NOTICE OF R
                      REMOVAL
                        EMOVAL                                                            4
LEGAL\51455776\2
       Case 7:21-cv-00104 Document 1 Filed on 03/23/21 in TXSD Page 5 of 5




                               CERTIFICATE OF SERVICE

        This certifies that, on March 23, 2021, a true copy of the foregoing was served on the

following counsel of record via mail and email pursuant to the Federal Rules of Civil Procedure:


        LARRY W. LAWRENCE, JR.
        State Bar No. 00794145
        MICHAEL LAWRENCE
        State Bar. No. 24055826
        CELESTE GUERRA
        State Bar No. 00795395
        LAWRENCE LAW FIRM
        3112 Windsor Rd., Suite A234
        Lawrencefirm@gmail.com
        Austin, Texas 78703
                   for Plaintiff
        Attorneysfor   Plaintiff




                                            /s/ Donnie M
                                            /s/        M. Apodaca, II
                                                                   II
                                            Donnie M. Apodaca, II




DEFENDANT’S NOTICE
DEFENDANT'S NOTICE OF R
                      REMOVAL
                        EMOVAL                                                       5
LEGAL\51455776\2
